Citation Nr: 1229834	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  97-17 454	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (variously diagnosed as anxiety, depression, generalized anxiety disorder and posttraumatic stress disorder (PTSD)), including as due to service-connected disability.

2.  Entitlement to a disability evaluation in excess of 30 percent for the bronchitis disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran/appellant's claim of entitlement to service connection for a psychiatric disorder (variously diagnosed as anxiety, depression, generalized anxiety disorder and posttraumatic stress disorder (PTSD)), including as due to service-connected disability.  In July 2002, the Board affirmed the RO's denial of the Veteran's claim for service connection for PTSD.  

The Veteran then appealed the Board's July 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2003, based on a Joint Motion for Remand, the Court issued an Order vacating the Board's decision and remanding the matter to the Board for readjudication.  The Board in turn remanded the claim to the RO in November 2003.  The Board again remanded the case for additional development in June 2006; the case has now been returned to the Board.

The Veteran/appellant has also appealed a May 2009 rating decision of the above RO that denied his claim of entitlement to a disability evaluation in excess of 30 percent for the service-connected bronchitis disability.  This appeal was merged with the pending psychiatric claim.  Therefore, the issues on appeal are as listed on the title page.


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died. 


CONCLUSION OF LAW

At this time, due to the death of the Veteran/appellant, the Board has no jurisdiction to adjudicate the merits of the claim for service connection for a psychiatric disorder or the merits of the claim for an increased evaluation for the bronchitis disability.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  (His death was in July 2012, according to information provided to VA by the Social Security Administration.)  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran/appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of the claims on appeal or to any derivative claim(s) brought by a survivor of the Veteran/appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


